 432DECISIONSOF NATIONALLABOR RELATIONS BOARDSequoia District Council of Carpenters,United Broth-erhood of Carpenters&JoinersofAmerica,AFL-CIO;Carpenters Union Local 701, UnitedBrotherhood of Carpenters&'Joiners of America,AFL-CIO;and Carpenters Union Local 1109,United Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO (Wm. M. LylesCompany)andAssociated General Contractors of California.Case 20-CC-959November 9, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 22, 1970, Trial Examiner Benjamin B.Lipton issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices alleged in the complaint and recommendingthat they cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision. Thereafter, the Respondentsfiled exceptions to the Trial Examiner's Decision anda brief, and the General Counsel also filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: This proceeding,with all parties represented, was heard before me in Fresno,California, on May 12, 1970,1 based on a complaint by theGeneralCounsel2 that the Respondents, by certainpicketing activity directed atWm. M. Lyles Company,violated Section 8(b)(4)(i) and (ii)(B) of the Act. At thehearing,allpartieswere afforded full opportunity topresent relevant evidence and to argue orally on therecord.3 After the close, General Counsel and Respondentsfiled briefs, which have been duly considered.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSWm. M. Lyles Company, herein called Lyles, isengaged principally in highway, utility, and pipe construc-tion, and maintains offices, yards, and facilities at variouslocations in the State of California. Particularly involvedherein are highway construction projects at Lemoore andPorterville, and equipment repair shops and storage yardsat Fresno and Visalia-all in California. During the yearprecedingissuanceof the complaint, Lyles purchased andreceiveddirectly ininterstatecommerce goods andmaterials valuedin excessof $50,000.Richard Kinslow, an individual doing business under thetrade name of Kinslow Construction Company, hereincalled Kinslow,is a licensedgeneral contractor engaged inlight commercial construction, such as office buildings andstores, in the area of Fresno and Visalia, California. On orabout December 2, Kinslow entered into a contract withLyles to construct a new office building in Visalia,California, for a contract price in excess of $75,000.Respondents admit,4 and I find, that Lyles and Kinslow areeach employersengaged incommerce and operationsaffecting commerce within themeaning ofthe Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondents,Sequoia District Council of Carpen-ters,United Brotherhood of Carpenters & Joiners ofAmerica,AFL-CIO;Carpenters Union Local 701,United Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO;and Carpenters Union Local1109, United Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO,theirofficers,agents,andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order.II.THE LABORORGANIZATIONS INVOLVEDEach of the unions named in the case caption, above,herein respectively called Sequoia District Council. Local701, and Local 1109, or collectively the Respondents, is alabor organization within the meaning of the Act.IAlldates are sequentially in 1969 and 1970,except as otherwisespecified.2Original and amended charges were filed, respectively,on December31 and January 30. The complaint thereon was issued on February 11.3Respondents'motions to dismiss and to strike portions of thecomplaint are disposed of in accordance with the findings below.4The commerce allegations in the complaint (pars.IIand III) areadmitted by Respondents in their brief.186 NLRB No. 61 SEQUOIA DIST.COUNCIL OFCARPENTERS433III.THEUNFAIR LABOR PRACTICESA.Nature ofthe Issues 5The essential controversy concerns the construction of anew office building in the vicinity of Visalia for the use ofLyles as owner and occupant. Competitive bids were takenand Kinslow was awarded the construction contract aboutDecember 2. Kinslow is a nonunion general contractor.Placed in evidence by Respondents is a punted copy of anexisting "Carpenters Master Agreement" undertaken withvarious employerassociationscovering 41 counties inNorthern California. So far as pertinent, this agreementembraces Northern and Central California Chapter of TheAssociated General Contractors of America, Inc., hereincalledAGC, of which Lyles is a member bound by thecontract, but not Kinslow. Among the unions expresslycovered are "Sequoia District Council of Carpenters, ForLocal Unions Nos. 701, 1109,"-the Respondents. Theagreementcontains provisions for union security, operationof union hiring halls, and procedures for adjustment ofgrievances and disputes leading to final and bindingarbitration.Moreparticularly,thereappearsa"subcontractors" clause, which states in relevant part:The terms and conditions of this Agreement insofar as itaffects an Individual Employer shall apply to anysubcontractor, or his subcontractor, providingservicesfor or working under contract with an IndividualEmployer upon work covered by this Agreement, andsaid subcontractor or his subcontractor with respect tosuchwork shall be consideredasanIndividualEmployer subject to all the terms of this Agreement.The complaintallegesin substance that, since aboutDecember 29, Respondents have engaged in picketing atvarious projects, facilities, and storage yards of Lyles,which induced and encouraged individuals employed byLyles to engage in a strike or refusal in the course of theiremployment to perform services for Lyles, and threatened,coerced, and restrained Lyles, with an object of forcing orrequiring Lyles to cease doing business with Kinslow, withwhom Respondents were engaged in a labor dispute. Ifsustained by the evidence, such picketing by Respondentswould clearly contravene the secondary boycott provisionsof Section 8(b)(4)(i) and (ii)(B) of the Act. Formallyanswering the complaint, Respondents denied,inter alia,the picketing, the labor dispute with Kinslow, and generallyany violation of the Act.In opening statements at the hearing, Respondentsasserted as their "sole contention" that Lyles violated alawful subcontractor clause in the collective-bargainingagreement; prior to the commencement of any picketing,theUnion requested in writing that the violation besubmitted to the arbitration procedures of the contract;Lyles refused; "the Union picketed Lyles for the primarypurpose of bringing Lyles to the arbitration table"; and "atno time wasany picketing, if any can be proved,undertaken against Lyles as a secondary employer ... or aneutral inany dispute that might be involved in thisproceeding." In their brief, Respondents now admit theexistence of a labor dispute with Kinslow, but contendtherewas a viable primary dispute with Lyles as to theinterpretation and application of the contract, in that Lylesrefused to arbitrate violations of the subcontractor clauseas well as the hiring halland union-security provisions ofthe contract. On the record and in their brief, Respondentshave not identified or explicated the manner in which Lylespurportedly violated theseclauses onwhich they rely.However, although vague in detailed formulation, theessence of Respondents' position may be surmised, asfollows: that Lyles was actingas its owngeneral contractorin the construction of the new office building in Visalia; inthis project Lyles was subject to the Carpenters MasterAgreement and particularly to the subcontractorclause;Kinslow was a subcontractor of Lyles; Kinslow (being anonunion contractor) failed to conform to the union-security and hiring hall procedures; Lyles thereby violatedthe contract; the picketing by the Union related to suchcontract violations and had the purpose of forcing Lyles tothe arbitration table; and the picketing was, therefore,primary and lawful.B.The Picketingof LylesOn December 29, a picket was placed at Lyles'construction yards in Visalia. The legend on the picket signread in large punt, "W. M. Lyles Violates Contract," and itidentified in small print, Respondent Local 1109. Laborersemployed by Lyles refused to cross the picket line.On December 29, picketing was commenced at theFresno storage yard and headquarters office, from whichLyles' employees are dispatched to various projects. Thepicket sign, otherwise the same as above, referred toRespondent Local 701. Until the picket was removed onJanuary 19, the laborers of Lyles refused to go out onscheduled work.On December 31, a picket with the same sign byRespondent Local 1109 was posted at a road constructionproject of Lyles on Highway 41 in Lemoore. Employees ofLyles and of a subcontractor, Kaweah ConstructionCompany, ceased work on the project.On January 5 or 6, in the same manner, RespondentLocal 1109 picketed a road building project of Lyles inPorterville.On January 14, a road paving job by Lyles on Highway137 in Tulare County was similarly picketed by RespondentLocal 1109.On January 15, Respondent Local 701 picketed at ShieldsStreet in Fresno, where Lyles was installing a concretestorm drain. A work stoppage ensued for about an hour,and then work resumed.In all of the above instances, the picketing was halted onJanuary 19, when a temporary injunction, pursuant toSection 10(1) of the Act, was issued by a Federal DistrictCourt.ITheevidenceadduced by General Counsel is uncontrovertedRespondentspresentedno witnesses,except in briefly recalling to the standan officialof Lyles 434DECISIONSOF NATIONALLABOR RELATIONS BOARDC.The Secondary ObjectIn August, Lyles decided to construct the new officebuilding sixmileswest of Visalia .6 On November 17, ameeting wasconvened at the request of certainunions,attended by John M. Lyles, vice president of Lyles; LarryNull, executive secretary of Respondent Sequoia DistrictCouncil;Manuel Lopez, "the head" of the Building TradesCouncil for Fresno, Tulare, and Kings Counties; andrepresentativesof two other unions. Lopez and Nullstressedthe seriousness of the issue of Lyles taking bidsfrom nonunioncontractors for the construction of the newoffice building. Lyles replied that there were not a sufficientnumber of contractorsin the areato obtain competitivebidding for this job, and that bids would be taken fromabout three union contractors and three nonunioncontractors.Lopez and Null continuedto insist onrestrictingthe bids to union contractors. Finally, Lopezstated that Lyles violated the contract frequently and that"they were going to -see to it" that Lyles was punishedseverely for the past violations. About December 2,Kinslowwas awarded the contract,7 and thereaftercommenced work on the job.From December 10 until 20, the project at the new officebuilding was picketed with a sign reading that Kinslow "isunfair to organized labor by using nonunion carpenters."On this project, there were no employees, equipment, oridentification of Lyles, nor did Lyles supervise the work. Intheir brief, Respondents admit that they were engaged in alabor dispute with Kinslow and that, in support of suchdispute, picketing took place at the Kinslow jobsite inVisalia.W. F. Hart is the manager of the San Joaquin District ofAGC, and deals with each of the Respondents, amongotherunions,concerning the administration of thecollective-bargainingcontract.On December 29, afterlearning that Lyles was being picketed, he called Larry Nullon the subject and arranged to meet at his office with Nulland Bud Bryant, "an official of the Carpenters Internation-al."At the meeting, Hart inquired as to the reason for thepicketing. The response was, in effect, that Lyles violatedthe contract by hiring Kinslow,as a nonunioncontractor.Hart said that he had been informed that Lyles was actingas an ownerthrough an architect and had none of its ownemployees on the project, and that there were grievance-arbitration procedures to work out this controversy. Theunion agents asserted that Lyles would not go to thegrievance table. Hart indicated that he believed he could setup a grievance meeting for the next morning, and thenproceeded to make such an arrangement. Thereupon, Hartrequested Null and Bryant to call off the picketing of Lyles.6 It had an officeandyard3miles eastof Visalia untilitoccupied thenew office building, in April 1970.9Kinslow had the lowestbid, of $76,419.Only one unioncontractorsubmitted a bid, of $97,000.8RespondentLocals 701 and 1109 directlyengaged in the picketing,and Respondent Sequoia DistrictCouncilissufficiently implicated byLarryNull's described conduct,the Carpenters Master Agreement,and theadmission that RespondentspicketedKinslow in furtheranceof a primarydispute.9E.g.,testimonyofRichardD.Kinslow and John M.Lyles;documentary evidence of the specifications,thebid and acceptanceagreement,and thevarious types of bondingon the project.After telephoning his attorney, Null answered that thepickets would have to stay on until the grievance meetingwas held.On December 30, in Sacramento, the scheduled meetingtook place of a grievance panel, consisting of Hart and DonJeffers for AGC, and two representatives for the Carpen-ters.As parties to the grievance, Null appeared for theCarpenters and John M. Lyles for the employer. Nullargued the position that Lyles was the general contractor,presenting evidence of a building permit allegedly signed byLyles, and publications to show the contract price and theamount of bonding on the project. John M. Lylesresponded that Kinslow had taken out the building permitand insisted that Lyles was acting purely as an owner. Thepaneldeadlocked.Hart then reminded Null of theconditions stated the previous day and requested Null towithdraw the picket lines. Null said he would have to checkwith his attorney and would advise Hart about 3 p.m. Headded that "it was entirely possible that the pickets wouldbe spread behind the yards in Visalia and Fresno," andpossibly extend to Lyles' yards in Stockton. Following themeeting, Hart succeeded in reaching Null about 4:55 p.m.and received the word that the pickets would stay on.D.Concluding FindingsGeneral Counsel alleged and amply establishedprimafaciethatRespondents picketed8 Lyles' facilities andprojects, causing work stoppages by Lyles' employees andsubcontractors, with an object of forcing or requiring Lylestoceasedoing business with Kinslow, a nonunioncontractorwithwhom Respondents admittedly had aprimary dispute.Respondents presented virtually nodefensive evidence.Whether Lyles was acting entirely as an owner withrespect to the construction of the new office building, orwas a general contractor subject to the "Carpenters MasterAgreement," as apparently contended by Respondents, isnot a critical issue in thefinalresult.All the evidence9clearly reflects that, regarding this project in question, thefunction of Lyles was merely as an owner, acting throughan architect, and that Kinslow assumed all responsibility asthe general contractor.10 Respondents' argument that, injustification of the picketing, they "had a right to believethatKinslow was an agent of Lyles" is devoid of anysubstance. Indeed, there is reason to believe that this entireissue was seized upon by Respondents as a subterfuge orpretext.Respondents had no legal basis for picketing Lyles evenassuming Lyles was the general contractor and Kinslow itssubcontractor on the office building project. The subcon-10Respondents seek to make much of an original application for abuilding permit,dated December 3. Kinslow signed at the bottom of theform,where there appeared in small print the words"(owner or agent)."Elsewhere on the formLylesisshown as "Owner"and Kinslow as"Contractor." The valuationwas erroneously entered as$99,400, and a feewas initially paid based on this amount.The errorwas subsequentlyrectified to show the contractpriceof $76,419, and Kinslow received arefund resulting from a lower fee.A certifiedcopyof the correctedbuilding permit was introducedby General Counsel.Building permitsarepublished locallyamong the construction trades, and presumably theoriginal and the corrected information of the Kinslow permit were madepublic. SEQUOIA DIST. COUNCIL OF CARPENTERStractor clause,supra,which requires the signatory contrac-tor and all its independent subcontractors" (includingthose which are nonunion) to conform to the union-securityclause provisions of the contract is patently a type ofadvance secondary boycott or "hot cargo" clause.12Secondary subcontracting clauses in the constructionindustry are lawful, under the proviso to Section 8(e),6and . . . under Section 8(b)(4)(B) such secondaryclauses may be enforcedonly through lawsuits,and notthrough economic action. [Emphasis supplied.]136 Section8(e) bans not justexplicit hot cargo clauses, but allclauses sanctioninginadvance a secondary boycott,LosAngelesMailers Union No 9, Intern Typo Union v N L R B,311 F 2d 121, 123, (C A D.C ),DistrictNo 9, Internation-alAssnofMachinists v N L R B,315 F.2d 33 (C A D C ).Thus, Respondents could not lawfully enforce the second-ary subcontractor clause by picketing Lyles.The picketing at the various locations was of the samenature, and the signs all state as the basis for protest thatLyles violated the contract. Contrary to Respondents'claim, there is no evidence, in writing or otherwise, that inadvance of the picketing Respondents "attempted to adjust[their] grievances with Lyles over the enforcement of thelawful subcontractor's clause," and that Lyles refused. Thetestimony actually shows that Lyles promptly consented,when a request was made on December 29, to the holdingof a formal grievance meeting on December 30. Thepicketing was not withdrawn despite Respondents' asser-tions that the purpose of the picketing was to bring Lyles tothe grievance table. This vaguely contended position ofRespondents is unworthy of credence, more especially inview of the strong evidence of Respondents' objective tocause a cessation of business with the nonunion contractor,Kinslow. However, no finding is implied that, even if Lyleshad refused to submit to the grievance-arbitration proce-dures on this question, Respondents would have beenprivileged to resort to picketing or other economic action,rather than to the processes of a lawsuit.CONCLUSIONS OF LAW1.Respondents are each labor organizations within themeaning of Section 2(5) of the Act.2.Lyles and Kmslow are each employers engaged incommerce or in an industry affecting commerce within themeaning of Sections 2(6) and (7) and 8(b)(4) of the Act.3.By the picketing and related conduct set forth insection III, above, Respondents have induced and encour-aged individuals employed by Lyles to engage in a refusalin the course of their employment to perform services fortheiremployer, and have threatened, restrained, andcoerced Lyles, with an object of forcing or requiring Lylesto cease doing business with Kinslow, thereby engaging inunfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDER435recommended that Respondents, Sequoia District Council,Local 1109, and Local 701, their officers, agents, andrepresentatives, shall:1.Cease and desist from inducing or encouraging anyemployees ofWm. M. Lyles Company, or any otherindividuals employed in an industry affecting commerce, torefuse in the course of their employment to perform anyservices;and threatening, coercing, or restraining theabove-named employer, or any other person engaged incommerce or in an industry affecting commerce, where anobject thereof is to force or require Lyles or any otherperson or employer to cease doing business directly orindirectly with Kinslow Construction Company.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post in their offices and meeting halls copies of theattached noticemarked "Appendix." 14 Copies of suchnotice, to be furnished by the Regional Director for Region20, shall, after being duly signed by the authorizedrepresentatives ofRespondents, be posted immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondents toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(b) Sign and mail sufficient copies of said notice to theRegional Directorfor Region20, for posting by Wm. F.Lyles Company, if they are willing, at all places wherenotices to their respective employees are customarilyposted.(c)Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of this Decision,what steps the Respondents have taken to complyherewith. i511N L R Bv Denver Building and ConstructionTrades Council (Gould &Preisner),341 U S 675, 689.12 See,e g,Local Union1937,Painters and Glaziers DistrictCouncilNo51, AFL-CIO,183 NLRB No 613Orange Belt DistrictCouncil ofPaintersNo 48, AFL-CIO (CalhounDrywall Co),328 F 2d 534, 537-538, (C A D.C) Also, e g,N L R B vConstruction and General Laborers'UnionLocal 270,398 F 2d 86 (C A. 9),Local 513,InternationalUnion of OperatingEngineers,AFL-CIO (Zeno-McKinney-Williams Corporation),163 NLRB 400, 40414 In the event no exceptions are filed as providedby Sec 102 46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Sec 102 48 of the Rules and Regulations,be adoptedby theBoard and become its findings, conclusions,and order,and allobjections thereto shall be deemed waived for all purposes In the eventthatthe Board'sOrder is enforced by a judgment of a United States CourtofAppeals,thewords in the notice reading "Postedby Order of theNational LaborRelationsBoard" shall be changed to read "PostedPursuant to a Judgment of the United States Courtof AppealsEnforcingan Order of the NationalLaborRelations Board "15 In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read. "Notifysaid Regional Director, inwriting,within 10 days from the date of this Order, what stepsRespondents have taken to comply herewith "On the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, it is 436DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentDatedByWE WILL, NOT induce or encourage any employees ofWm. F. Lyles Company,orother individuals employed inan industry affecting commerce, to refuse to perform anyservices in the course of their employment, nor will wethreaten, coerce, or restrain the above-named employer, orany other person engaged in commerce or in an industryaffecting commerc, where an object thereof is to force orrequireWm. F. Lyles Company, or any other person oremployer, to cease doing business directly or indirectly withKinslow Construction Company.DatedBySEQUOIA DISTRICT COUNCILOF CARPENTERS, UNITEDBROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)CARPENTERS UNION LOCAL701,UNITEDBROTHERHOODOF CARPENTERS & JOINERSOF AMERICA, AFL-CIO(Labor Organization)(Representative)(Title)CARPENTERSUNION LOCAL1109,UNITEDBROTHERHOOD OFCARPENTERS&JOINERS OFAMERICA,AFL-CIO (WM.M. LYLES COMPANY)(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 450Golden Gate Avenue, 13050 Federal Building, Box 36047,San Francisco, California 94102, Telephone 415-556-3197.